                      UNITED STATES DISTRICT COURT

                FOR THE EASTERN DISTRICT OF WISCONSIN

----------------------------------------------------------------

 UNITED STATES OF AMERICA,           )
                                     )
                    Plaintiff,       ) Case No. 18-CR-62
                                     ) Milwaukee, Wisconsin
      vs.                            )
                                     ) February 15, 2019
 BRIAN L. GANOS, SONAG COMPANY,      )
 INC., MARK F. SPINDLER & NUVO       ) 11:00 a.m.
 CONSTRUCTION CO., INC.,             )
                                     )
                    Defendants.      )
                                     )
----------------------------------------------------------------

               TRANSCRIPT OF TELEPHONIC STATUS CONFERENCE
                   BEFORE THE HONORABLE DAVID E. JONES
                     UNITED STATES MAGISTRATE JUDGE

APPEARANCES:

 For the Plaintiff
 UNITED STATES OF AMERICA:         United States Dpt of Justice
                                   By: Matthew Krueger, Michael
                                   Carter & Zachary Corey
                                   517 E Wisconsin Ave - Rm 530
                                   Milwaukee WI 53202
                                   Ph: 414-297-1700
                                   Fax: 414-297-1738
 For the Defendant                 matthew.krueger@usdoj.gov
 BRIAN L. GANOS, SONAG
 COMPANY, INC., MARK F.
 SPINDLER & NUVO
 CONSTRUCTION CO., INC.:           Hurley Burish SC
                                   By: Stephen Hurley
                                   33 E Main Street - Ste 400 - PO
                                   Box 1528
                                   Madison, WI 53701
                                   Ph: 608-257-0945
                                   Fax: 608-257-5764
                                   Shurley@hurleyburish.com




                                                                     1
  Case 2:18-cr-00062-PP Filed 03/25/19 Page 1 of 13 Document 126
 CONTINUED APPEARANCES:

 MARK SPINDLER
 SONAG COMPANY, INC.:             Strang Bradley LLL
                                  By: Dean Strang
                                  33 E Main Street - Ste 400
                                  Madison WI 53703
                                  Ph: 608-535-1550
                                  Fax: 608-406-2602
                                  dean@strangbradley.com

 NUVO CONSTRUCTION CO.,
 INC.:                            Mawicke & Goisman SC
                                  By: Dennis Coffee
                                  1509 N Prospect Ave
                                  Milwaukee, WI 53202
                                  Ph: 414-224-0600
                                  Fax: 414-224-9359
                                  dcoffee@mawickelaw.com




 U.S. Official Transcriber:       SUSAN M. ARMBRUSTER, RMR
 Transcript Orders:               Susan_armbruster@wied.uscourt.com

Proceedings recorded by electronic recording,
transcript produced by computer aided transcription.


                                                                      2
 Case 2:18-cr-00062-PP Filed 03/25/19 Page 2 of 13 Document 126
                                                          TELEPHONIC STATUS CONFERENCE
                                                                    February 15, 2019



1

2                          TRANSCRIPT OF PROCEEDINGS

3                       Transcribed From Audio Recording

4                                   *     *     *

5               THE CLERK:    Court calls case 18-CR-62, United States

6    versus Brian L. Ganos, et al, here for counsel only status

7    conference.    May I have the appearances please first for the

8    Government.

9               MR. KRUEGER:    Good morning, Your Honor.         For the

10   United States Matthew Krueger, Zach Corey and Michael Carter.

11   Mr. Corey has a sentencing before Judge Adelman at 11:15.

12              THE COURT:    Got it.

13              MR. KRUEGER:    But he didn't want to miss an

14   opportunity to have at least 15 minutes with you.

15              THE COURT:    Well, it's certainly a pleasure.

16   Mr. Corey, I'll try to make it worth your time.          Mr. Carter,

17   pleasure to have you as well.       Mr. Krueger, of course, pleasure

18   to have you.    Let me get appearances from defendants.           Who's

19   here for Mr. Ganos, please?

20              MR. HURLEY:    Stephen Hurley, Your Honor.         Good

21   morning.

22              THE COURT:    Good morning to you, Mr. Hurley.           Good to

23   hear from you.    And who do I have for Mr. Spindler?

24              MR. STRANG:    I don't think Brian Fahl or anyone else

25   has chimed in yet.



                                                                                    3
     Case 2:18-cr-00062-PP Filed 03/25/19 Page 3 of 13 Document 126
                                                          TELEPHONIC STATUS CONFERENCE
                                                                    February 15, 2019



1                THE COURT:    I think that's right.     So Mr. Strang, are

2    you covering for Mr. Fahl?

3                MR. STRANG:    Yes.

4                THE COURT:    Who is here for Sonag?

5                MR. STRANG:    Dean Strang on behalf of Sonag.          I would

6    have submitted a letter on Mr. Corey's behalf for a sentencing.

7                THE COURT:    Mr. Corey indicates he appreciates the

8    gesture, Mr. Strang.      Thank you very much.     It's a nice piece of

9    karma on your part.      So I don't think we have Mr. Coffey for

10   Nuvo.    But Mr. Strang, if you can pitch in for Mr. Coffey, I'd

11   appreciate it.

12               MR. STRANG:    They have not joined the motion in any

13   event.

14               THE COURT:    That's true.    That's exactly right.         All

15   right, folks.    I did want to get together with you because I

16   know you folks had put together a process for dealing with the

17   defendant's Motion to Strike the Jury Venire, that's number

18   104 -- Docket No. 104 and request for evidentiary hearing.

19               Let me tell you where things sit at this point.             I

20   discussed the motion with -- the motion to strike with Judge

21   Pepper.   It's -- Who just joined us, please?

22               MR. COFFEY:    Dennis Coffey, Judge.

23               THE COURT:    Mr. Coffey, great to have you.         We just

24   got started.    You didn't miss anything.      We've got Mr. Krueger

25   for the United States along with Mr. Carter and Mr. Corey.                And



                                                                                     4
     Case 2:18-cr-00062-PP Filed 03/25/19 Page 4 of 13 Document 126
                                                          TELEPHONIC STATUS CONFERENCE
                                                                    February 15, 2019



1    then we have Mr. Hurley for Mr. Ganos, and Mr. Strang, of

2    course, is here for Sonag.      He's also going to fill in for

3    Mr. Fahl regarding Mr. Spindler.        And you, Mr. Coffey, are here

4    for, of course, Nuvo, correct?

5                 MR. COFFEY:   That's correct.

6                 THE COURT:    Excellent.   All right.   I was just getting

7    started, Mr. Coffey, so you didn't miss a thing.

8                 Judge Pepper had reviewed 104.      I have reviewed 104,

9    and it is our assessment that this -- Simply, we're not

10   convinced that the -- that the standard has been met justifying

11   striking of the venire here, and that the standard -- The

12   applicable law currently as put out by the Seventh Circuit

13   simply requires a greater showing than is going to be able to be

14   done here.    And so, therefore, Judge Pepper, her ideal was to be

15   able to write that herself.      But given all the other things that

16   she's got to do, I am going to do instead a report and

17   recommendation recommending that the Motion to Strike the Jury

18   Venire be denied, and then she will -- There will be a process

19   for you guys to do objections and all that kind of stuff.

20                So we understand that that will build in some time,

21   but we -- we're confident that we'll be able to get that process

22   completed well before the July trial date.         It's also -- I don't

23   know, Mr. Strang, and I'm not asking you to commit at this point

24   whether it's your view that you're going to want to seek

25   interlocutory review by the seventh given our feeling in regard



                                                                                    5
     Case 2:18-cr-00062-PP Filed 03/25/19 Page 5 of 13 Document 126
                                                          TELEPHONIC STATUS CONFERENCE
                                                                    February 15, 2019



1    to the standard.    And it may be that your overall aim was to

2    take a whack at the current standard that we as district courts

3    or trial level courts are required to follow.          But, you know,

4    we're aware of that possibility.       You don't have to commit one

5    way or another at this point, but we're keeping the July trial

6    date, unless we're told by you guys otherwise.

7                So the point of this hearing wasn't really to lay out

8    the decision, it was to let you guys know that all this sort of

9    stacking that or not stacking but briefing that you were going

10   to do, the United States was going to get an expert.             That's not

11   going to be necessary.     We do believe the standard justifying

12   the striking of the jury venire has not -- has not been

13   triggered here, so that's what I've got.

14               Does the United States have a view on how this process

15   will affect the schedule at this point?        I don't expect you to

16   have one.   But if you do and or if there's some unattended

17   consequence, that's primarily why I want to get you here.               That,

18   and I don't want folks to engage in work that you didn't need to

19   do.

20               MR. KRUEGER:   Thank you, Your Honor.       That's very

21   helpful because we are working with an expert in the eventuality

22   if we have to have an evidentiary hearing.         So this is very

23   helpful for planning purposes to be able to conserve costs.

24               THE COURT:   Right.

25               MR. KRUEGER:   And finding the availability of the



                                                                                    6
     Case 2:18-cr-00062-PP Filed 03/25/19 Page 6 of 13 Document 126
                                                          TELEPHONIC STATUS CONFERENCE
                                                                    February 15, 2019



1    expert, for example, for evidentiary hearing was going to be

2    tricky, so this is very helpful to have this information.               The

3    Government is very interested in trying to keep the July trial

4    date.

5               THE COURT:    Good.

6               MR. KRUEGER:    And so I only request to do that.

7    However if briefing is ordered, that it -- and even for the

8    potential interlocutory appeal, that whatever is possibly going

9    to be done to keep the July trial date --

10              THE COURT:    Okay.

11              MR. KRUEGER:    -- would be done.      The Government will

12   do everything we can to accommodate that with briefing and any

13   sort of orders the Court thinks is necessary.

14              THE COURT:    Yeah, I appreciate that, Mr. Krueger.             We

15   will -- I was talking to Mr. Heacox about how quickly we could

16   get the R & R out because that, of course, the quicker we get

17   that out, the quicker you guys can do your objections or

18   whatever you're going to do on that.        We will -- We're going to

19   get it out before the end of March.        It might have moved up,

20   Mr. Heacox, a little bit the priority list.         We had talked about

21   that.   We will try and get it out as quickly as we can.             And I

22   know that Judge Pepper will -- she will turn right around, okay.

23              You guys know March is for judges, and I didn't know

24   this until I got here.     But March and I believe it is October.

25   March and September are bad months for judges because it's our



                                                                                     7
     Case 2:18-cr-00062-PP Filed 03/25/19 Page 7 of 13 Document 126
                                                          TELEPHONIC STATUS CONFERENCE
                                                                    February 15, 2019



1    six -- We get -- Every six months we have to report at the end

2    of March and at the end of September what cases we've had of a

3    certain -- and it's like this list that goes around, and no one

4    wants to have cases on your list and things like that.

5                 So Judge Pepper's going to be very busy in March and

6    may not be able to turn to this, but that's not going to be the

7    end of the world for you guys because we will then get the R & R

8    out in March, and you guys can start your briefing.            And by the

9    time the case is cued for her, it will be April, and she'll be

10   able to just turn right to it, and there won't be anything

11   getting in the way.

12                So we will -- I will take back to her the view of the

13   United States that you guys really want to keep the trial date,

14   and we'll do what we can to make that happen as well.

15                MR. KRUEGER:   Thank you.

16                THE COURT:    Mr. Strang, any concerns from a scheduling

17   perspective or any thoughts in regards to scheduling that you

18   have at this point?

19                MR. STRANG:    Yes.   As Your Honor has sketched the

20   Court's ruling, I think I can fill in the blanks confidently.

21   As to the Sixth Amendment challenge, the law in the Seventh

22   Circuit at the moment is got to show a ten percent absolute

23   disparity.    And that, you know, something as high as

24   9.74 percent even giving the defense, that hasn't hit the ten

25   percent absolute disparity threshold.        So that's, you know, a



                                                                                    8
     Case 2:18-cr-00062-PP Filed 03/25/19 Page 8 of 13 Document 126
                                                          TELEPHONIC STATUS CONFERENCE
                                                                    February 15, 2019



1    fairly -- an issue with some embedded issues on what, you know,

2    can cognizable groups be aggregated and recognizable groups.

3    And that --

4               The reason to take that up to the Seventh Circuit in

5    the interlocutory, the argument would be not that it can't be

6    reviewed later, but that it's highly inefficient to go through a

7    three week trial and then find out that you have to do it all

8    over because, you know, the supreme court has changed the law

9    and there was at least a threshold showing to get an evidentiary

10   hearing on that.

11              So that would be the best reason for interlocutory

12   would be to try -- I might try it, but I've got to think that

13   through.   There's also a Fifth Amendment challenge.           And the

14   difference between the Fifth and the Sixth Amendment challenge

15   is, it's down to you got to prove discriminatory animus on the

16   Fifth Amendment challenge.      There I think, clearly, I've met the

17   threshold to get an evidentiary hearing.        I mean, it's at the

18   evidentiary hearing that I would make the prima facia case

19   about.   I think I met the threshold to get an evidentiary

20   hearing on the Fifth Amendment component.         And that I don't

21   know, you know, whether I just deal with that in the, you know,

22   objections to the R & R or whether then Judge Pepper makes a

23   legal ruling that also looks like it's a good candidate for

24   interlocutory review, and, you know, I don't know the law on

25   that to be honest.



                                                                                    9
     Case 2:18-cr-00062-PP Filed 03/25/19 Page 9 of 13 Document 126
                                                          TELEPHONIC STATUS CONFERENCE
                                                                    February 15, 2019



1                But there again, you're going to come out to telling

2    the Seventh Circuit why at a three week trial with multiple

3    parties when there's, you know, a legal issue here that really

4    might count -- You know, it might require the court to send it

5    back for an evidentiary rehearing and vacate jury verdicts if

6    there are convictions.

7                So I think there's a good chance that I'll seek

8    interlocutory review, and I can't handicap whether the Seventh

9    Circuit would allow interlocutory review.         I mean, it's not a

10   call of order in the sense that it couldn't be reviewed later.

11   These issues do arise on direct appeals frequently.            It's an

12   efficiency -- It's really an efficiency issue.          And maybe on the

13   Fifth Amendment, it's sort of an obvious error kind of issue.

14               THE COURT:    Right.   Right.   You're tracking exactly

15   what I was talking to Judge Pepper about as far as your options

16   and how you would want to possibly deal with that.            The nice

17   thing is, Mr. Strang, you don't have to decide anything right

18   now.   You will have the opportunity to go, you know, look at

19   what we end up getting out and then using the objections process

20   to identify if there's clear error, for example, on the Fifth

21   Amendment determination and kind of make your assessment at that

22   point as to what you want to do.

23               And obviously, you and the United States will be

24   talking.   It may be that they decide, you know, that they don't

25   disagree that it should be interlocutory.         Who the heck knows.



                                                                                  10
     Case 2:18-cr-00062-PP Filed 03/25/19 Page 10 of 13 Document 126
                                                          TELEPHONIC STATUS CONFERENCE
                                                                    February 15, 2019



1    But you guys will have an opportunity to think about it the best

2    way to get this case postured and disposed of.          But I just

3    wanted to let you folks know ahead of time what the process is

4    going to look like and that you can therefore stand down on the

5    evidentiary hearing aspects and the -- and the briefing kind of

6    schedule that you guys have put together to address these

7    issues.   All right.     Mr. Hurley, did you have anything for me?

8                MR. HURLEY:    I do not, Your Honor.

9                THE COURT:    All right, sir.     Thank you.     Mr. Coffey,

10   anything else from you?

11               MR. COFFEY:    No thank you, Your Honor.

12               THE COURT:    All right.    Mr. Strang, is there anything

13   further that you wanted to make a record about or ask about at

14   this point?

15               MR. STRANG:    No, I think we wait and see the Court's

16   recommendation report, and then we'll have ordinary local rule

17   schedule on objections to that I'm assuming?

18               THE COURT:    Correct, unless you and the United States

19   agree on an alternative, that would be my understanding is that

20   the regular -- We'll go by regular order at that point.

21               MR. STRANG:    Okay.

22               THE COURT:    All right.    And then, Mr. Krueger,

23   anything else from the United States?

24               MR. KRUEGER:    No.    Thank you, Your Honor.

25               THE COURT:    Excellent.    All right guys.      Again, thanks



                                                                                  11
     Case 2:18-cr-00062-PP Filed 03/25/19 Page 11 of 13 Document 126
                                                          TELEPHONIC STATUS CONFERENCE
                                                                    February 15, 2019



1    very much for your time.      Appreciate it and have a very pleasant

2    -- The briefing on this -- Let me say this.         The briefing on

3    this was really quite good.       This is a -- This is very

4    interesting stuff, and I was glad to see that the briefing was

5    very professionally done, set the issues very clearly, and I

6    just couldn't -- I was proud of you guys.         You did a really nice

7    job.    It was a pleasure working on it, so we'll get something

8    out, and you'll be able to show off your briefing chops again to

9    Judge Pepper, and then you guys can decide how to get this thing

10   put to bed.    All right.    Thanks very much for your time.           We are

11   done.

12      (Whereupon proceeding was concluded.)

13

14

15

16

17

18

19

20

21

22

23

24

25



                                                                                  12
     Case 2:18-cr-00062-PP Filed 03/25/19 Page 12 of 13 Document 126
                         C E R T I F I C A T E



            I, SUSAN ARMBRUSTER, RMR, Official Court Reporter and

Transcriptionist for the United States District Court for the

Eastern District of Wisconsin, do hereby certify that the

foregoing pages are a true and accurate transcription of the

audio file provided in the aforementioned matter to the best of

my skill and ability.



Signed and Certified March 25, 2019.

/s/Susan Armbruster

Susan Armbruster



                     Susan Armbruster, RPR, RMR
                   United States Official Reporter
                   517 E Wisconsin Ave., Rm 200A,
                         Milwaukee, WI 53202
                  Susan_Armbruster@wied.uscourts.gov




                                                                  13
Case 2:18-cr-00062-PP Filed 03/25/19 Page 13 of 13 Document 126
